DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0045412 to Yunker et al [hereinafter Yunker].
Referring to claim 16, Yunker discloses an industrial process vessel insulation monitoring device (figures 2, 7, 8) comprising:
a section of insulation (104); and
a plurality of condition sensors (202) attached to the insulation (104) (by stingers) and configured to sense at least one environmental condition at or within the section of insulation consisting of temperature, humidity, moisture level and chemical composition (paragraphs 38, 40), wherein each of the plurality of condition sensors (202) is configured to generate condition outputs that are indicative of the corresponding sensed condition (paragraphs 41, 54).

Allowable Subject Matter
Claims 1-15 and 20 are allowed.

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An industrial process vessel insulation monitoring system for monitoring an insulated section of a process vessel containing a process material, the system comprising a controller configured to detect the at least one section condition relating to the insulated section including a thermal resistance of an insulation of the insulated section based on the condition output (claim 1).
An industrial process vessel insulation monitoring device, wherein the plurality of condition sensors includes one or more temperature sensors attached to an interior surface of the section of insulation and an exterior surface of the section of insulation (claim 17).
A method for monitoring an insulated process vessel comprising detecting at least one section condition relating to the section of insulation including a thermal resistance of the section of insulation based on the condition outputs using a controller (claim 20).


Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered, but they are not persuasive. 
Applicant’s arguments regarding claim 16 (that Yunker does not disclose that the cited condition sensors are attached to the cited insulation) are not persuasive because Yunker discloses that the sensors are attached to the insulation using stingers (see figures 7, 8; and paragraph 54).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/31/21